Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 1-4, 8-10, 12, 14-19 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5-7, previously withdrawn from consideration as a result of a restriction requirement, these claims hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the previous Office action is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Adam Smith on 3/10/21.

The application has been amended as follows:



Claim 1 (currently amended) A method for forming an electronic display assembly comprising the steps of: 
extruding a first side member and a second side member, wherein each of said 
first and second side members comprise a number of channels and a number of additional channels, wherein each of said number of channels of the first side member extend alongside one another along a length of the first side member, and wherein each of said number of channels of the second side member extend alongside one another along a length of the second side member; 
pre-fabricating a display unit subassembly comprising a front portion comprising 
[[an]] a first electronic display, a rear portion positioned back-to-back with the front portion and comprising a second electronic display, an open loop pathway for ambient air, a first horizontal member, and a second horizontal member; and 
securing said display unit subassembly between said first and second side 
members, wherein said first and second horizontal members are secured within each of the number of channels of said first side member and said second side member to secure said display unit subassembly between said first and second side members at a vertical height, and wherein a rear surface of said front portion is secured within at least one of said additional channels of said first and second side member and a rear surface of said rear portion is secured within at least one other one of said additional channels of said first and second side member;  
wherein interior surfaces of said first side member and said second side member 
form a portion of a closed loop pathway for circulating gas which extends through said display unit subassembly when said display unit subassembly is secured between said first and second side members, and wherein exterior surfaces of said first side member and said second side member form at least a portion of an outer housing for said electronic display assembly. 

Claim 2 (previously presented) The method of claim 1 wherein: 
said closed loop pathway comprises a cavity located reward of the electronic 
display; 
said cavity is located within said display unit subassembly; 
said display unit subassembly comprises a storage device within said cavity; and 
said storage device is configured to receive any of a number of different types of 
electronic equipment.  

Claim 3 (original) The method of claim 2 wherein: 
said display unit subassembly comprises at least one open loop fan positioned to 
draw ambient air through the open loop pathway; and 

to draw circulating gas through the closed loop pathway. 

Claim 4 (original) The method of claim 3 wherein:
said cavity is defined, at least in part, by said first and second side members 
and said first and second horizontal members. 

Claims 5-6 (rejoined) 
Claim 7 (rejoined) The method of claim 6 further comprising the steps of: 
providing a 

Claim 8 (original) The method of claim 1 further comprising the steps of: 
forming a first pair of notches in the first side member at a first vertical height; 
forming a second pair of notches in the first side member at a second vertical below 
said first vertical height; 
forming a third pair of notches in the second side member at a third vertical height 
equal to said first vertical height; 
forming a fourth pair of notches in the second side member at a fourth vertical 
height equal to said second vertical height; 
forming a first pair of protrusions at a first end first horizontal member; 
forming a second pair of protrusions at a second end of said first horizontal 
member; 
forming a third pair of protrusions at a first end said second horizontal member; 

member; 
	securing said first pair of protrusions within said first pair of notches; 
	securing said second pair of protrusions within said third pair of notches; 
	securing said third pair of protrusions within said second pair of notches; and 
	securing said fourth pair of protrusions within said fourth pair of notches. 

Claim 9 (original) The method of claim 1 further comprising the steps of:
securing decorative cladding or facia to said exterior surface of said first side 
member and said second side member.  

Claim 10 (original) The method of claim 9 wherein: 
said decorative cladding or facia is snap fitted to raised edges located along said 
first and second side members.  

Claim 11 (cancelled) 

Claim 12 (currently amended) The method of claim 1 wherein: 
said front portion and said rear portion are secured to said display unit 
subassembly in a hinged fashion.  

Claim 13 (cancelled) 

Claim 14 (original) The method of claim 1 wherein: 
said open loop pathway travels along a backlight for the electronic display. 

Claim 15 (currently amended) A method for forming an electronic display assembly comprising the steps of: 
extruding a first side member comprising a first number of channels, wherein each 
of said first number of channels extend alongside one another and along a length of the first side member, and a first number of additional channels; 
extruding a second side member comprising a second number of channels, 
wherein each of said second number of channels extend alongside one another and along a length of the second side member, and a second number of additional channels; 
pre-fabricating a display unit subassembly comprising a front portion comprising 
[[an]] a first electronic display layer, a rear portion positioned back-to-back with the front portion and comprising a second electronic display layer, an open loop pathway for ambient air, a first horizontal member, and a second horizontal member; and 
	securing said display unit subassembly between said first side member and said 
second side member at a vertical height by securing a first end of said first horizontal member and said second horizontal member within each of said first number of channels and a second end of said first horizontal member and said second horizontal member within each of said second number of , and by securing a rear surface of said front portion within at least one of said first and second number of additional channels of said first and second side members and a rear surface of said rear portion within at least one other one of said first and second number of additional channels of said first and second side members; 
wherein interior surfaces of said first side member and said second side member 
form a portion of a closed loop pathway for circulating gas which passes through said display unit subassembly, and wherein exterior surfaces of said first side member and said second side member form at least a portion of an outer housing for said electronic display assembly. 

Claim 16 (original) The method of claim 15 wherein: 
said closed loop pathway comprises a cavity located within said display unit 
subassembly; and 
said display unit subassembly comprises a server rack located within said cavity.  

Claim 17 (original) The method of claim 16 wherein:
said cavity is defined, at least in part, by said first and second side members 
and said first and second horizontal members. 

Claim 18 (original) The method of claim 17 further comprising the steps of: 
mounting a number of electronic devices for operation of the display unit 
subassembly to said server rack. 

Claim 19 (original) The method of claim 18 wherein: 
said first side member extends parallel to said second side member; and 
said first horizontal member extends parallel to said second horizontal member.  

Claim 20 (canceled)

Allowable Subject Matter
Claims 1-10, 12, 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: securing said display unit subassembly between said first and second side members, wherein said first and second horizontal members are secured within each of the number of channels of said first side member and said second side member to secure said display unit subassembly between said first and second side members at a vertical height, and wherein a rear surface of said front portion is secured within at least one of said additional channels of said first and second side member and a rear surface of said rear portion is secured within at least one other one of said additional channels of said first and second side member; wherein interior surfaces of said first side member and said second side member form a portion of a closed loop pathway for circulating gas which extends through said display unit subassembly when said display unit subassembly is secured between said first and second side members, and wherein exterior surfaces of said first side member and said second side member form at least a portion of an outer housing for said electronic display assembly
With respect to claim 15, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: securing said display unit subassembly between said first side member and said second side member at a vertical height by securing a first end of said first horizontal member and said second horizontal member within each of said first number of channels and a second end of said first horizontal member and said second horizontal member within each of said second number of channels, and by securing a rear surface of said front portion within at least one of said first and second number of additional channels of said first and second side members and a rear surface of said rear portion within at least one other one of said first and second number of additional channels of said first and second side members; wherein interior surfaces of said first side member and said second side member form a portion of a closed loop pathway for circulating gas which passes through said display unit subassembly, and wherein exterior surfaces of said first side member and said second side member form at least a portion of an outer housing for said electronic display assembly, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Dunn (US: 20100226091) in view of Bowers (US: 20170083043), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841